Ford, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise (contact sets) represented by the items marked “A” and initialed NMG by Norman M. Guillow on the invoices accompanying the entry covered by the protest enumerated in the attached schedule, assessed with duty at 17.5% ad valorem under Item 685.90 of the Tariff Schedules of the United States and, by timely amendment, claimed properly dutiable as other electrical starting and ignition equipment for internal combustion engines at only 8.5% ad valorem under Item 683.60 of said Schedules, consists of contact sets which constitute equipment solely or chiefly used as electrical starting and ignition equipment for internal combustion engines.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
*528Accepting the foregoing stipulation of fact, we find and hold the merchandise marked “A” and initialed on the invoice by the designated commodity specialist consists of contact sets which constitute equipment solely or chiefly used as electrical starting and ignition equipment for internal-combustion engines. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 8.5 per centum ad valorem under item 683.60, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.